EXHIBIT 10.85
AIA® Document B151TM — 1997
Abbreviated Standard Form of Agreement Between Owner and Architect
AGREEMENT made as of the Twenty-Fifty day of August in the year Two-Thousand and
Eight
(In words, indicate day, month and year)



BETWEEN the Architect’s client identified as the Owner:
(Name, address and other information)
Diodes, Inc.
15660 Dallas Parkway, Suite 850
Dallas, Texas 75248
and the Architect:
(Name, address and other information)
Corgan Associates, Inc.
401 North Houston Street
Dallas, Texas 75202
For the following Project:
(Include detailed description of Project)
Project consists of providing overall preliminary site master planning for an
approximate 15 acre development property, base architectural, structural,
interior design, landscape architecture, MEP and LEED documentation services for
a new 70,000 sf LEED certified corporate headquarters built upon a one level
structured parking and loading zone located at the intersection of Legacy Drive
and Communications Boulevard in Plano, Texas.
The Owner and Architect agree as follows.
ADDITIONS AND DELETIONS: The author of this document has added information
needed for its completion. The author may also have revised the text of the
original AIA standard form. An Additions and Deletions Report that notes added
information as well as revisions to the standard form text is available from the
author and should be reviewed.
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.



         
 
       
AIA Document B151™ — 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 09:46:44 on 06/03/2005 under Order No.1000146078_3 which expires on
11/11/2005, and is not for resale.
    1  
User Notes:
    (1812181036)   

 



--------------------------------------------------------------------------------



 



ARTICLE 1 ARCHITECT’S RESPONSIBILITIES
§ 1.1 The services performed by the Architect, Architect’s employees and
Architect’s consultants shall be as enumerated in Articles 2, 3 and 12.
§ 1.2 The Architect’s services shall be performed as expeditiously as is
consistent with professional skill and care and the orderly progress of the
Project. The Architect shall submit for the Owner’s approval a schedule for the
performance of the Architect’s services which may be adjusted as the Project
proceeds. This schedule shall include allowances for periods of time required
for the Owner’s review and for approval of submissions by authorities having
jurisdiction over the Project. Time limits established by this schedule approved
by the Owner shall not, except for reasonable cause, be exceeded by the
Architect or Owner.
§ 1.3 The Architect shall designate a representative authorized to act on behalf
of the Architect with respect to the Project.
§ 1.4 The services covered by this Agreement are subject to the time limitations
contained in Section 11.5.1.
ARTICLE 2 SCOPE OF ARCHITECT’S BASIC SERVICES
§ 2.1 DEFINITION
The Architect’s Basic Services consist of those described in Sections 2.2
through 2.6 and any other services identified in Article 12 as part of Basic
Services, and include normal structural, mechanical and electrical engineering
services.
§ 2.2 SCHEMATIC DESIGN PHASE
§ 2.2.1 The Architect shall review the program furnished by the Owner to
ascertain the requirements of the Project and shall arrive at a mutual
understanding of such requirements with the Owner.
§ 2.2.2 The Architect shall provide a preliminary evaluation of the Owner’s
program, schedule and construction budget requirements, each in terms of the
other, subject to the limitations set forth in Section 5.2.1.
§ 2.2.3 The Architect shall review with the Owner alternative approaches to
design and construction of the Project.
§ 2.2.4 Based on the mutually agreed-upon program, schedule and construction
budget requirements, the Architect shall prepare, for approval by the Owner,
Schematic Design Documents consisting of drawings and other documents
illustrating the scale and relationship of Project components.
§ 2.2.5 The Architect shall submit to the Owner a preliminary estimate of
Construction Cost based on current area, volume or similar conceptual estimating
techniques.
§ 2.3 DESIGN DEVELOPMENT PHASE
§ 2.3.1 Based on the approved Schematic Design Documents and any adjustments
authorized by the Owner in the program, schedule or construction budget, the
Architect shall prepare, for approval by the Owner, Design Development Documents
consisting of drawings and other documents to fix and describe the size and
character of the Project as to architectural, structural, mechanical and
electrical systems, materials and such other elements as may be appropriate.
§ 2.3.2 The Architect shall advise the Owner of any adjustments to the
preliminary estimate of Construction Cost.
§ 2.4 CONSTRUCTION DOCUMENTS PHASE
§ 2.4.1 Based on the approved Design Development Documents and any further
adjustments in the scope or quality of the Project or in the construction budget
authorized by the Owner, the Architect shall prepare, for approval by the Owner,
Construction Documents consisting of Drawings and Specifications setting forth
in detail the requirements for the construction of the Project.
§ 2.4.2 The Architect shall prepare, with the approval of the owner of the
necessary bidding information, bidding forms, the Conditions of the Contract,
and the form of Agreement between the Owner and Contractor.
§ 2.4.3 The Architect shall advise the Owner of any adjustments to previous
preliminary estimates of Construction Cost indicated by changes in requirements
or general market conditions.

         
 
       
AIA Document B151™ — 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 09:46:44 on 06/03/2005 under Order No.1000146078_3 which expires on
11/11/2005, and is not for resale.
    2  
User Notes:
    (1812181036)   

 



--------------------------------------------------------------------------------



 



§ 2.4.4 The Architect shall assist the Owner in connection with the Owner’s
responsibility for filing documents required for the approval of governmental
authorities having jurisdiction over the Project and incorporate design
requirements there from into the construction documents.
§ 2.5 BIDDING OR NEGOTIATION PHASE
The Architect, following the Owner’s approval of the Construction Documents and
of the latest preliminary estimate of Construction Cost, shall assist the Owner
in obtaining bids or negotiated proposals and assist in awarding and preparing
contracts for construction.
§ 2.6 CONSTRUCTION PHASE—ADMINISTRATION OF THE CONSTRUCTION CONTRACT
§ 2.6.1 The Architect’s responsibility to provide Basic Services for the
Construction Phase under this Agreement commences with the award of the initial
Contract for Construction and terminates at the laterof the issuance to the
Owner of the final Certificate for Payment or 90 days after the date of
Substantial Completion of the Work.
§ 2.6.2 The Architect shall provide administration of the Contract for
Construction as set forth below and in the edition of AIA Document A201, General
Conditions of the Contract for Construction, current as of the date of this
Agreement, unless otherwise provided in this Agreement. Modifications made to
the General Conditions, when adopted as part of the Contract Documents, shall be
enforceable under this Agreement only to the extent that they are consistent
with this Agreement or approved in writing by the Architect.
§ 2.6.3 Duties, responsibilities and limitations of authority of the Architect
under this Section 2.6 shall not be restricted, modified or extended without
written agreement of the Owner and Architect with consent of the Contractor,
which consent will not be unreasonably withheld.
§ 2.6.4 The Architect shall be a representative of and shall advise and consult
with the Owner during the administration of the Contract for Construction. The
Architect shall have authority to act on behalf of the Owner only to the extent
provided in this Agreement unless otherwise modified by written amendment.
§ 2.6.5 The Architect, as a representative of the Owner, shall visit the site at
intervals appropriate to the stage of the Contractor’s operations, or as
otherwise agreed by the Owner and the Architect in Article 12, (1) to become
generally familiar with and to keep the Owner informed about the progress and
quality of the portion of the Work completed, (2) to endeavor to guard the Owner
against defects and deficiencies in the Work, and (3) to determine in general if
the Work is being performed in a manner indicating that the Work, when fully
completed, will be in accordance with the Contract Documents. However, the
Architect shall not be required to make exhaustive or continuous on-site
inspections to check the quality or quantity of the Work and the Architect shall
not be a guarantor of the Contractor’s performance. The Architect shall neither
have control over or charge of, nor be responsible for, the construction means,
methods, techniques, sequences or procedures, or for safety precautions and
programs in connection with the Work, since these are solely the Contractor’s
rights and responsibilities under the Contract Documents.
§ 2.6.6 The Architect shall report to the Owner known deviations from the
Contract Documents and from the most recent construction schedule submitted by
the Contractor and make recommendations for rejected work. However, the
Architect shall not be responsible for the Contractor’s failure to perform the
Work in accordance with the requirements of the Contract Documents. The
Architect shall be responsible for the Architect’s willful acts, negligent acts
or omissions, but shall not have control over or charge of and shall not be
responsible for acts or omissions of the Contractor, Subcontractors, or their
agents or employees, or of any other persons or entities performing portions of
the Work.
§ 2.6.7 The Architect shall at all times have access to the Work wherever it is
in preparation or progress.
§ 2.6.8 Except as otherwise provided in this Agreement or when direct
communications have been specially authorized, the Owner shall endeavor to
communicate with the Contractor through the Architect about matters arising out
of or relating to the Contract Documents. Communications by and with the
Architect’s consultants shall be through the Architect.

         
 
       
AIA Document B151™ — 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 09:46:44 on 06/03/2005 under Order No.1000146078_3 which expires on
11/11/2005, and is not for resale.
    3  
User Notes:
    (1812181036)   

 



--------------------------------------------------------------------------------



 



§ 2.6.9 CERTIFICATES FOR PAYMENT
§ 2.6.9.1 The Architect shall review and certify the amounts due the Contractor
and shall issue certificates in such amounts.
§ 2.6.9.2 The Architect’s certification for payment shall constitute a
representation to the Owner, based on the Architect’s evaluation of the Work as
provided in Section 2.6.5 and on the data comprising the Contractor’s
Application for Payment, that the Work has progressed to the point indicated and
that, to the best of the Architect’s knowledge, information and belief, the
quality of the Work is in accordance with the Contract Documents. The foregoing
representations are subject (1) to an evaluation of the Work for conformance
with the Contract Documents upon Substantial Completion, (2) to results of
subsequent tests and inspections, (3) to correction of minor deviations from the
Contract Documents prior to completion, and (4) to specific qualifications
expressed by the Architect.
§ 2.6.9.3 The issuance of a Certificate for Payment shall not be a
representation that the Architect has (1) made exhaustive or continuous on-site
inspections to check the quality or quantity of the Work, (2) reviewed
construction means, methods, techniques, sequences or procedures, (3) reviewed
copies of requisitions received from Subcontractors and material suppliers and
other data requested by the Owner to substantiate the Contractor’s right to
payment, or (4) ascertained how or for what purpose the Contractor has used
money previously paid on account of the Contract Sum.
§ 2.6.10 The Architect shall have authority to reject Work that does not conform
to the Contract Documents. Whenever the Architect considers it necessary or
advisable, the Architect shall have authority to require inspection or testing
of the Work in accordance with the provisions of the Contract Documents, whether
or not such Work is fabricated, installed or completed. However, neither this
authority of the Architect nor a decision made in good faith either to exercise
or not to exercise such authority shall give rise to a duty or responsibility of
the Architect to the Contractor, Subcontractors, material and equipment
suppliers, their agents or employees or other persons or entities performing
portions of the Work.
§ 2.6.11 The Architect shall review and approve or take other appropriate action
upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.
The Architect’s action shall be taken with such reasonable promptness as to
cause no unreasonable delay in the Work or in the activities of the Owner,
Contractor or separate contractors, while allowing sufficient time in the
Architect’s professional judgment to permit adequate review. Review of such
submittals is not conducted for the purpose of determining the accuracy and
completeness of other details such as dimensions and quantities, or for
substantiating instructions for installation or performance of equipment or
systems, all of which remain the responsibility of the Contractor as required by
the Contract Documents. The Architect’s review shall not constitute approval of
safety precautions or, of any construction means, methods, techniques, sequences
or procedures. The Architect’s approval of a specific item shall not indicate
approval of an assembly of which the item is a component.
§ 2.6.12 If professional design services or certifications by a design
professional related to systems, materials or equipment are specifically
required of the Contractor by the Contract Documents, the Architect shall
specify appropriate performance and design criteria that such services must
satisfy. Shop Drawings and other submittals related to the Work designed or
certified by the design professional retained by the Contractor shall bear such
professional’s written approval when submitted to the Architect. The Architect
shall be entitled to rely upon the adequacy, accuracy and completeness of the
services, certifications or approvals performed by such design professionals.
§ 2.6.13 The Architect shall prepare Change Orders and Construction Change
Directives, with supporting documentation and data if deemed necessary by the
Architect as provided in Sections 3.1.1 and 3.3.3, for the Owner’s approval and
execution in accordance with the Contract Documents, and may authorize minor
changes in the Work not involving an adjustment in the Contract Sum or an
extension of the Contract Time which are consistent with the intent of the
Contract Documents.
§ 2.6.14 The Architect shall conduct inspections to determine the date or dates
of Substantial Completion and the date of final completion, shall receive from
the Contractor and forward to the Owner, for the Owner’s review and records,
written warranties and related documents required by the Contract Documents and
assembled by the Contractor, and shall issue a final Certificate for Payment
based upon a final inspection indicating the Work complies with the requirements
of the Contract Documents.

         
 
       
AIA Document B151™ — 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 09:46:44 on 06/03/2005 under Order No.1000146078_3 which expires on
11/11/2005, and is not for resale.
    4  
User Notes:
    (1812181036)   

 



--------------------------------------------------------------------------------



 



§ 2.6.15 The Architect shall interpret and decide matters concerning performance
of the Owner and Contractor under, and requirements of, the Contract Documents
on written request of either the Owner or Contractor. The Architect’s response
to such requests shall be made in writing within any time limits agreed upon or
otherwise with reasonable promptness.
§ 2.6.16 Interpretations and decisions of the Architect shall be consistent with
the intent of and reasonably inferable from the Contract Documents and shall be
in writing or in the form of drawings. When making such interpretations and
initial decisions, the Architect shall endeavor to secure faithful performance
by both Owner and Contractor, shall not show partiality to either, and shall not
be liable for results of interpretations or decisions so rendered in good faith.
§ 2.6.17 The Architect shall render initial decisions on claims, disputes or
other matters in question between the Owner and Contractor as provided in the
Contract Documents. However, the Architect’s decisions on matters relating to
aesthetic effect shall be final if consistent with the intent expressed in the
Contract Documents.
§ 2.6.18 The Architect’s decisions on claims, disputes or other matters in
question between the Owner and Contractor, except for those relating to
aesthetic effect as provided in Section 2.6.17, shall be subject to mediation
and arbitration as provided in this Agreement and in the Contract Documents.
ARTICLE 3 ADDITIONAL SERVICES
§ 3.1 GENERAL
§ 3.1.1 The services described in this Article 3 are not included in Basic
Services unless so identified in Article 12, and they shall be paid for by the
Owner as provided in this Agreement, in addition to the compensation for Basic
Services. The services described under Sections 3.2 and 3.4 shall only be
provided if authorized or confirmed in writing by the Owner. If services
described under Contingent Additional Services in Section 3.3 are required due
to circumstances beyond the Architect’s control, the Architect shall notify the
Owner prior to commencing such services. If the Owner deems that such services
described under Section 3.3 are not required, the Owner shall give prompt
written notice to the Architect. If the Owner indicates in writing that all or
part of such Contingent Additional Services are not required, the Architect
shall have no obligation to provide those services.
§ 3.2 PROJECT REPRESENTATION BEYOND BASIC SERVICES
§ 3.2.1 If more extensive representation at the site than is described in
Section 2.6.5 is required, the Architect shall provide one or more Project
Representatives to assist in carrying out such additional on-site
responsibilities.
§ 3.2.2 Project Representatives shall be selected, employed and directed by the
Architect, and the Architect shall be compensated therefor as agreed by the
Owner and Architect. The duties, responsibilities and limitations of authority
of Project Representatives shall be as described in the edition of AIA Document
B352 current as of the date of this Agreement, unless otherwise agreed.
§ 3.2.3 Through the presence at the site of such Project Representatives, the
Architect shall endeavor to provide further protection for the Owner against
defects and deficiencies in the Work, but the furnishing of such project
representation shall not modify the rights, responsibilities or obligations of
the Architect as described elsewhere in this Agreement.
§ 3.3 CONTINGENT ADDITIONAL SERVICES
§ 3.3.1 Making revisions in drawings, specifications or other documents when
such revisions are:

  .1   inconsistent with approvals or instructions previously given by the
Owner, including revisions made necessary by adjustments in the Owner’s program
or Project budget;     .3   due to changes required as a result of the Owner’s
failure to render decisions in a timely manner or

§ 3.3.2 Providing services required because of significant changes in the
Project including, but not limited to, size, quality, complexity, the Owner’s
schedule, or the method of bidding or negotiating and contracting for
construction, except for services required under Section 5.2.5.
§ 3.3.4 Providing services in connection with evaluating substitutions proposed
by the Contractor and making subsequent revisions to Drawings, Specifications
and other documentation resulting therefrom.

         
 
       
AIA Document B151™ — 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 09:46:44 on 06/03/2005 under Order No.1000146078_3 which expires on
11/11/2005, and is not for resale.
    5  
User Notes:
    (1812181036)   

 



--------------------------------------------------------------------------------



 



§ 3.3.5 Providing consultation concerning replacement of Work damaged by fire or
other cause during construction, and furnishing services required in connection
with the replacement of such Work.
§ 3.3.6 Providing services made necessary by the default of the Contractor, by
major defects or deficiencies in the Work of the Contractor, or by failure of
performance of either the Owner or Contractor under the Contract for
Construction.
§ 3.3.7 Providing services in evaluating an extensive number of claims submitted
by the Contractor or others in connection with the Work.
§ 3.3.8 Providing services in connection with a public hearing, a dispute
resolution proceeding or a legal proceeding except where the Architect is party
thereto.
§ 3.4 OPTIONAL ADDITIONAL SERVICES
§ 3.4.1 Providing analyses of the Owner’s needs and programming the requirements
of the Project.
§ 3.4.2 Providing financial feasibility or other special studies.
§ 3.4.3 Providing planning surveys, site evaluations or comparative studies of
prospective sites.
§ 3.4.4 Providing special surveys, environmental studies and submissions
required for approvals of governmental authorities or others having jurisdiction
over the Project.
§ 3.4.5 Providing services relative to future facilities, systems and equipment
other than masterplanning services described in the base scope of work.
§ 3.4.6 Providing services to investigate existing conditions or facilities or
to make measured drawings thereof.
§ 3.4.7 Providing services to verify the accuracy of drawings or other
information furnished by the Owner.
§ 3.4.8 Providing coordination of construction performed by separate contractors
or by the Owner’s own forces and coordination of services required in connection
with construction performed and equipment supplied by the Owner.
§ 3.4.9 Providing services in connection with the work of a construction manager
or separate consultants retained by the Owner.
§ 3.4.10 Providing detailed estimates of Construction Cost.
§ 3.4.11 Providing detailed quantity surveys or inventories of material,
equipment and labor.
§ 3.4.12 Providing analyses of owning and operating costs.
§ 3.4.13 Providing interior design and other similar services required for or in
connection with the selection, procurement or installation of furniture,
furnishings and related equipment.
§ 3.4.14 Providing services for planning tenant or rental spaces.
§ 3.4.15 Making investigations, inventories of materials or equipment, or
valuations and detailed appraisals of existing facilities.
§ 3.4.16 Preparing a set of reproducible record drawings showing significant
changes in the Work made during construction based on marked-up prints, drawings
and other data furnished by the Contractor to the Architect.
§ 3.4.17 Providing assistance in the utilization of equipment or systems such as
testing, adjusting and balancing, preparation of operation and maintenance
manuals, training personnel for operation and maintenance, and consultation
during operation.

         
 
       
AIA Document B151™ — 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 09:46:44 on 06/03/2005 under Order No.1000146078_3 which expires on
11/11/2005, and is not for resale.
    6  
User Notes:
    (1812181036)   

 



--------------------------------------------------------------------------------



 



§ 3.4.18 Providing services after issuance to the Owner of the final Certificate
for Payment, or in the absence of a final Certificate for Payment, more than
90 days after the date of Substantial Completion of the Work.
§ 3.4.19 Providing services of consultants for other than architectural
landscape, interior design, structural, mechanical and electrical engineering
portions of the Project provided as a part of Basic Services.
§ 3.4.20 Providing any other services not otherwise included in this Agreement
or not customarily furnished in accordance with generally accepted architectural
practice.
ARTICLE 4 OWNER’S RESPONSIBILITIES
§ 4.1 The Owner shall provide full information in a timely manner regarding
requirements for and limitations on the Project, including a written program
which shall set forth the Owner’s objectives, schedule, constraints and
criteria, including space requirements and relationships, flexibility,
expandability, special equipment, systems and site requirements. The Owner shall
furnish to the Architect, within 15 days after receipt of a written request,
information necessary and relevant for the Architect to evaluate, give notice of
or enforce lien rights.
§ 4.2 The Owner shall establish and periodically update an overall budget for
the Project, including the Construction Cost, the Owner’s other costs and
reasonable contingencies related to all of these costs.
§ 4.3 The Owner shall designate a representative authorized to act on the
Owner’s behalf with respect to the Project. The Owner or such designated
representative shall render decisions in a timely manner pertaining to documents
submitted by the Architect in order to avoid unreasonable delay in the orderly
and sequential progress of the Architect’s services.
§ 4.4 The Owner shall furnish surveys to describe physical characteristics,
legal limitations and utility locations for the site of the Project, and a
written legal description of the site. The surveys and legal information shall
include, as applicable, grades and lines of streets, alleys, pavements and
adjoining property and structures; adjacent drainage; rights-of-way,
restrictions, easements, encroachments, zoning, deed restrictions, boundaries
and contours of the site; locations, dimensions and necessary data with respect
to existing buildings, other improvements and trees; and information concerning
available utility services and lines, both public and private, above and below
grade, including inverts and depths. All the information on the survey shall be
referenced to a Project benchmark.
§ 4.5 The Owner shall furnish the services of geotechnical engineers when such
services are requested by the Architect. Such services may include but are not
limited to test borings, test pits, determinations of soil bearing values,
percolation tests, evaluations of hazardous materials, ground corrosion tests
and resistivity tests, including necessary operations for anticipating subsoil
conditions, with reports and appropriate recommendations.
§ 4.6 The Owner shall furnish the services of consultants other than those
designated in Section 4.5 when such services are requested by the Architect and
are reasonably required by the scope of the Project.
§ 4.7 The Owner shall furnish structural, mechanical, and chemical tests; tests
for air and water pollution; tests for hazardous materials; and other laboratory
and environmental tests, inspections and reports required by law or the Contract
Documents.
§ 4.8 The Owner shall furnish all legal, accounting and insurance services that
may be necessary at any time for the Project to meet the Owner’s needs and
interests. Such services shall include auditing services the Owner may require
to verify the Contractor’s Applications for Payment or to ascertain how or for
what purposes the Contractor has used the money paid by or on behalf of the
Owner.
§ 4.9 The services, information, surveys and reports required by Sections 4.4
through 4.8 shall be furnished at the Owner’s expense, and the Architect shall
be entitled to rely upon the accuracy and completeness thereof.
§ 4.10 The Owner shall provide prompt written notice to the Architect if the
Owner becomes aware of any fault or defect in the Project, including any errors,
omissions or inconsistencies in the Architect’s Instruments of Service.

         
 
       
AIA Document B151™ — 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 09:46:44 on 06/03/2005 under Order No.1000146078_3 which expires on
11/11/2005, and is not for resale.
    7  
User Notes:
    (1812181036)   

 



--------------------------------------------------------------------------------



 



ARTICLE 5 CONSTRUCTION COST
§ 5.1 DEFINITION
§ 5.1.1 The Construction Cost shall be the total cost or, to the extent the
Project is not completed, the estimated cost to the Owner of all elements of the
Project designed or specified by the Architect.
§ 5.1.2 The Construction Cost shall include the cost at current market rates of
labor and materials furnished by the Owner and equipment designed, specified,
selected or specially provided for by the Architect, including the costs of
management or supervision of construction or installation provided by a separate
construction manager or contractor, plus a reasonable allowance for their
overhead and profit. In addition, a reasonable allowance for contingencies shall
be included for market conditions at the time of bidding and for changes in the
Work.
§ 5.1.3 Construction Cost does not include the compensation of the Architect and
the Architect’s consultants, the costs of the land, rights-of-way and financing
or other costs that are the responsibility of the Owner as provided in
Article 4.
§ 5.2 RESPONSIBILITY FOR CONSTRUCTION COST
§ 5.2.1 Evaluations of the Owner’s Project budget, the preliminary estimate of
Construction Cost and detailed estimates of Construction Cost, if any, prepared
by the Architect, represent the Architect’s judgment as a design professional
familiar with the construction industry. It is recognized, however, that neither
the Architect nor the Owner has control over the cost of labor, materials or
equipment, over the Contractor’s methods of determining bid prices, or over
competitive bidding, market or negotiating conditions. Accordingly, the
Architect cannot and does not warrant or represent that bids or negotiated
prices will not vary from the Owner’s Project budget or from any estimate of
Construction Cost or evaluation prepared or agreed to by the Architect.
§ 5.2.2 No fixed limit of Construction Cost shall be established as a condition
of this Agreement by the furnishing, proposal or establishment of a Project
budget, unless such fixed limit has been agreed upon in writing and signed by
the parties hereto. If such a fixed limit has been established, the Architect
shall be permitted to include contingencies for design, bidding and price
escalation, to determine what materials, equipment, component systems and types
of construction are to be included in the Contract Documents, to make reasonable
adjustments in the scope of the Project and to include in the Contract Documents
alternate bids as may be necessary to adjust the Construction Cost to the fixed
limit. Fixed limits, if any, shall be increased in the amount of an increase in
the Contract Sum occurring after execution of the Contract for Construction.
§ 5.2.3 If the Bidding or Negotiation Phase has not commenced within 90 days
after the Architect submits the Construction Documents to the Owner, any Project
budget or fixed limit of Construction Cost shall be adjusted to reflect changes
in the general level of prices in the construction industry.
§ 5.2.4 If a fixed limit of Construction Cost (adjusted as provided in
Section 5.2.3) is exceeded by the lowest bona fide bid or negotiated proposal,
the Owner shall:

  .1   give written approval of an increase in such fixed limit;     .2  
authorize rebidding or renegotiating of the Project within a reasonable time;  
  .3   terminate in accordance with Section 8.5; or     .4   cooperate in
revising the Project scope and quality as required to reduce the Construction
Cost.

§ 5.2.5 If the Owner chooses to proceed under Section 5.2.4.4, the Architect,
without additional compensation, shall modify the documents for which the
Architect is responsible under this Agreement as necessary to comply with the
fixed limit, if established as a condition of this Agreement. The modification
of such documents without cost to the Owner shall be the limit of the
Architect’s responsibility under this Section 5.2.5. The Architect shall be
entitled to compensation in accordance with this Agreement for all services
performed whether or not the Construction Phase is commenced.
ARTICLE 6 USE OF ARCHITECT’S INSTRUMENTS OF SERVICE
§ 6.1 Drawings, specifications and other documents, including those in
electronic form, prepared by the Architect and the Architect’s consultants are
Instruments of Service for use solely with respect to this Project. The
Architect and the Architect’s consultants shall be deemed the authors and owners
of their respective Instruments of Service and shall retain all common law,
statutory and other reserved rights, including copyrights.

         
 
       
AIA Document B151™ — 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 09:46:44 on 06/03/2005 under Order No.1000146078_3 which expires on
11/11/2005, and is not for resale.
    8  
User Notes:
    (1812181036)   

 



--------------------------------------------------------------------------------



 



§ 6.2 Upon execution of this Agreement, the Architect grants to the Owner a
nonexclusive license to reproduce the Architect’s Instruments of Service solely
for purposes of constructing, using and maintaining the Project, provided that
the Owner shall comply with all obligations, including prompt payment of all
sums when due, under this Agreement. The Architect shall obtain similar
nonexclusive licenses from the Architect’s consultants consistent with this
Agreement. Any termination of this Agreement prior to completion of the Project
shall terminate this license.
§ 6.3 Except for the licenses granted in Section 6.2, no other license or right
shall be deemed granted or implied under this Agreement. The Owner shall not
assign, delegate, sublicense, pledge or otherwise transfer any license granted
herein to another party without the prior written agreement of the Architect.
However, the Owner shall be permitted to authorize the Contractor,
Subcontractors, Sub-subcontractors and material or equipment suppliers to
reproduce applicable portions of the Instruments of Service appropriate to and
for use in their execution of the Work by license granted in Section 6.2.
Submission or distribution of Instruments of Service to meet official regulatory
requirements or for similar purposes in connection with the Project is not to be
construed as publication in derogation of the reserved rights of the Architect
and the Architect’s consultants. The Owner shall not use the Instruments of
Service for future additions or alterations to this Project or for other
projects, unless the Owner obtains the prior written agreement of the Architect
and the Architect’s consultants. Any unauthorized use of the Instruments of
Service shall be at the Owner’s sole risk and without liability to the Architect
and the Architect’s consultants.
§ 6.4
§ 6.5 The Architect shall provide, if requested by the Owner or Owner’s
contractor, copies of the Instruments of Service in electronic form, called
Drawing Files, to third parties. (Background Uses). The Owner acknowledges that
the use of the Drawing Files by the Owner’s contractors will save Owner
considerable time and expense in the coordination and management of the Project,
which represents good and valuable consideration for the following release and
indemnification agreement. THEREFORE, FOR AND IN CONSIDERATION OF THE
ARCHITECT’S AGREEMENT TO PROVIDE THIS SERVICE TO DELIVER THE DRAWING FILES AS
DESCRIBED IN THIS PARAGRAPH, THE OWNER AGREES TO INDEMNIFY, DEFEND, AND HOLD
HARMLESS THE ARCHITECT AND ITS CONSULTANTS, CALLED THE INDEMNITIES, FROM ANY AND
ALL CLAIMS, DEMANDS, CAUSES OF ACTION, SUITS, LIABILITIES, LOSSES, DAMAGES,
COSTS, EXPENSES, EXPERT WITNESS FEES AND REASONABLE ATTORNEY’S FEES AND DEFENSE
COSTS, ARISING FROM OR IN ANY WAY CONNECTED WITH THE USE, MODIFICATION, OR
INTERPRETATION OF THE DRAWING FILES PROVIDED BY THE INDEMNITIES FOR THE PROJECT
PURSUANT TO THIS PARAGRAPH ON A COMPARATIVE FAULT BASIS WITH REGARD TO THE
REFERENCE USES, AND WITH REGARD TO THE BACKGROUND USES WHETHER OR NOT CAUSED IN
WHOLE OR IN PART BY THE SOLE OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR
OTHER FAULT OF ANY INDEMNITEE. THE OWNER ACKNOWLEDGES THAT THIS SERVICE SHALL
NOT CONSTITUTE A SALE OF GOODS; AND, THE ARCHITECT MAKES NO WARRANTY OF
MERCHANTABILITY OR FITNESS FOR ANY PURPOSE IN CONNECTION WITH THE SERVICES OF
PROVIDING THE DRAWING FILES, OR THAT THE DRAWING FILES WILL BE USABLE OR
ACCURATE WHICH WARRANTIES AND REPRESENTATIONS ARE EXPRESSLY DISCLAIMED. THE
OWNER ACKNOWLEDGES THAT THIS INDEMNITY AGREEMENT IS CONSPICUOUS AND THE
INDEMNIFICATION APPLIES TO THE USE OF THE DRAWING FILES FOR THIS PROJECT,
ADDITIONS TO THIS PROJECT, OR COMPLETION OF THIS PROJECT BY OTHERS.
ARTICLE 7 DISPUTE RESOLUTION
§ 7.1 MEDIATION
§ 7.1.1 Any claim, dispute or other matter in question arising out of or related
to this Agreement shall be subject to mediation as a condition precedent to the
institution of legal or equitable proceedings by either party. If such matter
relates to or is the subject of a lien arising out of the Architect’s services,
the Architect may proceed in accordance with applicable law to comply with the
lien notice or filing deadlines prior to resolution of the matter by mediation.
§ 7.1.2 The Owner and Architect shall endeavor to resolve claims, disputes and
other matters in question between them by mediation which, unless the parties
mutually agree otherwise, shall be in accordance with the Construction Industry
Mediation Rules of the American Arbitration Association currently in effect.
Request for mediation shall be given in writing with the other party to this
Agreement. Mediation shall proceed in advance of legal or equitable proceedings,
which shall be stayed pending mediation for a period of 60 days from the date of
notice, unless stayed for a longer period by agreement of the parties or court
order. The Owner and the Architect further agree to include a similar mediation
provision in all agreements with independent contractors and consultants
retained for the Project and to require all independent contractors and
consultants also to include a similar mediation provision in all agreements with
subcontractors, subconsultants, suppliers or fabricators so retained, thereby
providing for mediation as the primary method for dispute resolution between the
parties to those agreements.

         
 
       
AIA Document B151™ — 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 09:46:44 on 06/03/2005 under Order No.1000146078_3 which expires on
11/11/2005, and is not for resale.
    9  
User Notes:
    (1812181036)   

 



--------------------------------------------------------------------------------



 



§ 7.1.3 The parties shall share the mediator’s fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction
thereof.
§ 7.2
\
§ 7.3 CLAIMS FOR CONSEQUENTIAL DAMAGES
The Architect and Owner waive consequential damages for claims, disputes or
other matters in question arising out of or relating to this Agreement. This
mutual waiver is applicable, without limitation, to all consequential damages
due to either party’s termination in accordance with Article 8.
ARTICLE 8 TERMINATION OR SUSPENSION
§ 8.1 If the Owner fails to make payments to the Architect in accordance with
this Agreement, such failure shall be considered substantial nonperformance and
cause for termination or, at the Architect’s option, cause for suspension of
performance of services under this Agreement. If the Architect elects to suspend
services, prior to suspension of services, the Architect shall give fourteen
days’ written notice to the Owner. In the event of a suspension of services, the
Architect shall have no liability to the Owner for delay or damage caused the
Owner because of such suspension of services and if the suspension was not
caused by the willful or negligent omissions of the Architect. Before resuming
services, the Architect shall be paid all sums due prior to suspension and any
expenses incurred in the interruption and resumption of the Architect’s
services. The Architect’s fees for the remaining services and the time schedules
shall be equitably adjusted.
§ 8.2 If the Project is suspended by the Owner for more than 30 consecutive
days, the Architect shall be compensated for services performed prior to notice
of such suspension. When the Project is resumed and if the suspension was not
caused by the willful acts or negligent omissions of the Archtiect, the
Architect shall be compensated for expenses incurred in the interruption and
resumption of the Architect’s services. The Architect’s fees for the remaining
services and the time schedules shall be equitably adjusted.
§ 8.3 If the Project is suspended or the Architect’s services are suspended for
more than 90 consecutive days, the Architect may terminate this Agreement by
giving not less than seven days’ written notice.
§ 8.4 This Agreement may be terminated by either party upon not less than seven
days’ written notice should the other party fail substantially to perform in
accordance with the terms of this Agreement through no fault of the party
initiating the termination.
§ 8.5 This Agreement may be terminated by the Owner upon not less than seven
days’ written notice to the Architect for the Owner’s convenience and without
cause.
§ 8.6 In the event of termination not the fault of the Architect, the Architect
shall be compensated for services performed prior to termination, together with
Reimbursable Expenses then due and all Termination Expenses as defined in
Section 8.7.
§ 8.7 Termination Expenses are in addition to compensation for the services of
the Agreement and include expenses directly attributable to termination for
which the Architect is not otherwise compensated.
ARTICLE 9 MISCELLANEOUS PROVISIONS
§ 9.1 This Agreement shall be governed by the law of the principal place of
business of the Architect, unless otherwise provided in Article 12.
§ 9.2 Terms in this Agreement shall have the same meaning as those in the
edition of AIA Document A201, General Conditions of the Contract for
Construction, current as of the date of this Agreement.

         
 
       
AIA Document B151™ — 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 09:46:44 on 06/03/2005 under Order No.1000146078_3 which expires on
11/11/2005, and is not for resale.
    10  
User Notes:
    (1812181036)   

 



--------------------------------------------------------------------------------



 



§ 9.3 Causes of action between the parties to this Agreement pertaining to acts
or failures to act shall be deemed to have accrued and the applicable statutes
of limitations shall commence to run not later than either the date of
Substantial Completion for acts or failures to act occurring prior to
Substantial Completion or the date of issuance of the final Certificate for
Payment for acts or failures to act occurring after Substantial Completion. In
no event shall such statutes of limitations commence to run any later than the
date when the Architect’s services are substantially completed.
§ 9.4 To the extent damages are covered by property insurance during
construction, the Owner and Architect waive all rights against each other and
against the contractors, consultants, agents and employees of the other for
damages, except such rights as they may have to the proceeds of such insurance
as set forth in the edition of AIA Document A201, General Conditions of the
Contract for Construction, current as of the date of this Agreement. The Owner
or the Architect, as appropriate, shall require of the contractors, consultants,
agents and employees of any of them similar waivers in favor of the other
parties enumerated herein.
§ 9.5 The Owner and Architect, respectively, bind themselves, their partners,
successors, assigns and legal representatives to the other party to this
Agreement and to the partners, successors, assigns and legal representatives of
such other party with respect to all covenants of this Agreement. Neither the
Owner nor the Architect shall assign this Agreement without the written consent
of the other, except that the Owner may assign this Agreement to an
institutional lender providing financing for the Project. In such event, the
lender shall assume the Owner’s rights and obligations under this Agreement. The
Architect shall execute all consents reasonably required to facilitate such
assignment.
§ 9.6 This Agreement represents the entire and integrated agreement between the
Owner and the Architect and supersedes all prior negotiations, representations
or agreements, either written or oral. This Agreement may be amended only by
written instrument signed by both Owner and Architect.
§ 9.7 Nothing contained in this Agreement shall create a contractual
relationship with or a cause of action in favor of a third party against either
the Owner or Architect.
§ 9.8 Unless otherwise provided in this Agreement, the Architect and Architect’s
consultants shall have no responsibility for the discovery, presence, handling,
removal or disposal of or exposure of persons to hazardous materials or toxic
substances in any form at the Project site. Owner agrees to indemnify, defend,
and hold Architect harmless from all claims, expenses, and damage arising from
or related to, hazardous materials including asbestos-containing materials that
are or may be found to exist in the project. With regard to new materials
specified by Architect, it is understood that the Architect is relying upon
information furnished by others including manufacturers, suppliers, and
government agencies with regard to the use of such specified materials.
§ 9.9 The Architect shall have the right to include photographic or artistic
representations of the design of the Project among the Architect’s promotional
and professional materials. The Architect shall be given reasonable access to
the completed Project to make such representations. However, the Architect’s
materials shall not include the Owner’s confidential or proprietary information
if the Owner has previously advised the Architect in writing of the specific
information considered by the Owner to be confidential or proprietary. The Owner
shall provide professional credit for the Architect in the Owner’s promotional
materials for the Project.
§ 9.10 If the Owner requests the Architect to execute certificates, the proposed
language of such certificates shall be submitted to the Architect for review at
least 14 days prior to the requested dates of execution. The Architect shall not
be required to execute certificates that would require knowledge, services or
responsibilities beyond the scope of this Agreement.
ARTICLE 10 PAYMENTS TO THE ARCHITECT
§ 10.1 DIRECT PERSONNEL EXPENSE
Direct Personnel Expense is defined as the direct salaries of the Architect’s
personnel engaged on the Project and the portion of the cost of their mandatory
and customary contributions and benefits related thereto, such as employment
taxes and other statutory employee benefits, insurance, sick leave, holidays,
vacations, employee retirement plans and similar contributions.

         
 
       
AIA Document B151™ — 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 09:46:44 on 06/03/2005 under Order No.1000146078_3 which expires on
11/11/2005, and is not for resale.
    11  
User Notes:
    (1812181036)   

 



--------------------------------------------------------------------------------



 



§ 10.2 REIMBURSABLE EXPENSES
§ 10.2.1 Reimbursable Expenses are in addition to compensation for Basic and
Additional Services and include expenses incurred by the Architect and
Architect’s employees and consultants directly related to the Project unless
such expenses are necessary to correct willful or negligent errors and
omissions, as identified in the following Clauses:

  .1   transportation in connection with the Project, authorized out-of-town
travel and subsistence, and electronic communications;     .2   fees paid for
securing approval of authorities having jurisdiction over the Project;     .3  
reproductions, plots, standard form documents, postage, handling and delivery of
Instruments of Service;     .        .5   renderings exclusive of elevations or
site plans, models and mock-ups requested by the Owner;     .6   expense of
professional liability insurance dedicated exclusively to this Project or the
expense of additional insurance coverage or limits requested by the Owner in
excess of that normally carried by the Architect and the Architect’s
consultants;     .7   reimbursable expenses as designated in Article 12;     .8
  other similar direct Project-related expenditures.

§ 10.3 PAYMENTS ON ACCOUNT OF BASIC SERVICES
§ 10.3.1 An initial payment as set forth in Section 11.1 is the minimum payment
under this Agreement.
§ 10.3.2 Subsequent payments for Basic Services shall be made monthly and, where
applicable, shall be in proportion to services performed within each phase of
service, on the basis set forth in Section 11.2.2.
§ 10.3.3 If and to the extent that the time initially established in
Section 11.5.1 of this Agreement is exceeded or extended through no fault of the
Architect, compensation for any services rendered during the additional period
of time shall be computed in the manner set forth in Section 11.3.2.
§ 10.3.4 When compensation is based on a percentage of Construction Cost and any
portions of the Project are deleted or otherwise not constructed, compensation
for those portions of the Project shall be payable to the extent services are
performed on those portions, in accordance with the schedule set forth in
Section 11.2.2, based on (1) the lowest bona fide bid or negotiated proposal, or
(2) if no such bid or proposal is received, the most recent preliminary estimate
of Construction Cost or detailed estimate of Construction Cost for such portions
of the Project.
§ 10.4 PAYMENTS ON ACCOUNT OF ADDITIONAL SERVICES
Payments on account of the Architect’s Additional Services and for Reimbursable
Expenses shall be made monthly upon presentation of the Architect’s statement of
services rendered or expenses incurred.
§ 10.5 PAYMENTS WITHHELD
No deductions shall be made from the Architect’s compensation on account of
penalty, liquidated damages or other sums withheld from payments to contractors,
or on account of the cost of changes in the Work other than those for which the
Architect has been adjudged or has agreed to be liable.
§ 10.6 ARCHITECT’S ACCOUNTING RECORDS
Records of Reimbursable Expenses and expenses pertaining to Additional Services
and services performed on the basis of hourly rates or a multiple of Direct
Personnel Expense shall be available to the Owner or the Owner’s authorized
representative at mutually convenient times.
ARTICLE 11 BASIS OF COMPENSATION
The Owner shall compensate the Architect as follows:
§ 11.1 An Initial Payment of zero ($0.00 ) shall be made upon execution of this
Agreement and credited to the Owner’s account at final payment.
§ 11.2 BASIC COMPENSATION
§ 11.2.1 For Basic Services, as described in Article 2, and any other services
included in Article 12 as part of Basic Services, Basic Compensation shall be
computed as follows:

         
 
       
AIA Document B151™ — 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 09:46:44 on 06/03/2005 under Order No.1000146078_3 which expires on
11/11/2005, and is not for resale.
    12  
User Notes:
    (1812181036)   

 



--------------------------------------------------------------------------------



 



(Insert basis of compensation, including stipulated sums, multiples or
percentages, and identify phases to which particular methods of compensation
apply, if necessary.)
Stipulated sum as defined below:

         
Building — 75,000 sf
       
*Master Planning
  $ 9,000  
*Architectural Core & Shell
  $ 275,250  
*Architectural Interior Design
  $ 164,250  
* Landscape Architecture
  $ 20,250  
* Structural Engineering
  $ 36,750  
* MEP/FP Engineering
  $ 96,000    
Allowances
       
*Signage
  $ 6,000  
*Acoustic
  $ 3,000  
*Lighting
  $ 4,500  
*Water Features
  TBD  
Structured Parking — 88.200 sf
  Add Service 1
*Architectural
  $79,380 ($0.90 psf)
*Structural
  $26,460 ($0.30 psf)
*MEP/FP
  $8,820 ($0.10 psf)

§ 11.2.2 Where compensation is based on a stipulated sum or percentage of
Construction Cost, progress payments for Basic Services in each phase shall
total the following percentages of the total Basic Compensation payable:
(Insert additional phases as appropriate.)

                         
Schematic Design Phase:
  Fifteen   percent     (15 %)
Design Development Phase:
  Twenty   percent     (20 %)
Construction Documents Phase:
  Forty   percent     (40 %)
Bidding or Negotiation Phase:
  Five   percent     (5 %)
Construction Phase:
  Twenty   percent     (20 %)  
Total Basic Compensation
  one hundred   percent     (100.00 %)

§ 11.3 COMPENSATION FOR ADDITIONAL SERVICES
§ 11.3.1 For Project Representation Beyond Basic Services, as described in
Section 3.2, compensation shall be computed as follows:
Project representation beyond basic services as described in Section 3.2 shall
be billed at the current billing rates listed in Section 11.3.2 below.
§ 11.3.2 For Additional Services of the Architect, as described in Articles 3
and 12, other than (1) Additional Project Representation, as described in
Section 3.2, and (2) services included in Article 12 as part of Basic Services,
but excluding services of consultants, compensation shall be computed as
follows:
(Insert basis of compensation, including rates and multiples of Direct Personnel
Expense for Principals and employees, and identify Principals and classify
employees, if required. Identify specific services to which particular methods
of compensation apply, if necessary.)

                 
Managing Principal
          $ 275.00  
Principal
          $ 230.00  
Design Director
          $ 230.00  
Vice President
          $ 195.00  
Associate
          $ 170.00  
Project Manager
  $ 125.00     $ 170.00  
Senior Architect
  $ 115.00     $ 155.00  

         
 
       
AIA Document B151™ — 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 09:46:44 on 06/03/2005 under Order No.1000146078_3 which expires on
11/11/2005, and is not for resale.
    13  
User Notes:
    (1812181036)   

 



--------------------------------------------------------------------------------



 



                 
Project Architect
  $ 95.00     $ 145.00  
Project Architectural Staff
  $ 75.00     $ 130.00  
Architect
  $ 90.00     $ 110.00  
Architectural Staff
  $ 70.00     $ 110.00  
Architectural Intern
  $ 60.00       90.00  
Student Architectural Intern
  $ 50.00     $ 70.00  
ID Project Manager
  $ 115.00     $ 155.00  
Senior Interior Designer
  $ 95.00     $ 120.00  
Project Interior Designer
  $ 85.00     $ 115.00  
Project Interior Design Staff
  $ 70.00     $ 100.00  
Interior Designer
  $ 75.00     $ 95.00  
Interior Design Staff
  $ 65.00     $ 90.00  
Interior Design Intern
  $ 60.00     $ 75.00  
Student Interior Design
  $ 45.00     $ 60.00  
Construction Administrator
  $ 110.00     $ 120.00  
Specifications Writer
  $ 110.00          
Computer Systems
  $ 90.00     $ 120.00  
Graphic Designer
  $ 65.00     $ 115.00  
Specialist
  $ 55.00     $ 65.00  
Administrative Support
  $ 65.00     $ 85.00  

§ 11.3.3 For Additional Services of Consultants, including additional
structural, mechanical and electrical engineering services and those provided
under Section 3.4.19 or identified in Article 12 as part of Additional Services,
a multiple of one and one-tenth ( 1.10 ) times the amounts billed to the
Architect for such services. The Architect shall be entitled to include in his
Additional Services proposal reasonable compensation for his time to coordinate
and supplement the services provided by said consultants.
(Identify specific types of consultants in Article 12, if required.)
§ 11.4 REIMBURSABLE EXPENSES
For Reimbursable Expenses, as described in Section 10.2, and any other items
included in Article 12 as Reimbursable Expenses, a multiple of one and one-tenth
(1.10) times the expenses incurred by the Architect, the Architect’s employees
and consultants directly related to the Project. The Owner agrees that no backup
for the Reimbursable Expenses shall be required to be attached to the invoices
for such expenses unless any line item expense exceeds $250.00. In the event the
Owner requests backup for Reimbursable Expenses less than $250.00, the Owner
agrees to a multiple of (   ) times expenses incurred by the Architect, the
Architect’s Employees, and Consultants directly related to the project.
§ 11.5 ADDITIONAL PROVISIONS
§ 11.5.1 If the Basic Services covered by this Agreement have not been completed
within fifteen (15) months of the date hereof, through no fault of the
Architect, extension of the Architect’s services beyond that time shall be
compensated as provided in Sections 10.3.3 and 11.3.2.
§ 11.5.2 Payments are due and payable thirty (30) days from the date of the
Architect’s invoice. Amounts unpaid ninety (90) days after the invoice date
shall bear interest at the rate entered below, or in the absence thereof at the
legal rate prevailing from time to time at the principal place of business of
the Architect.
(Insert rate of interest agreed upon.)
Ten Percent (10%) per annum, but in no event higher than the highest rate
allowed by law.
(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Architect’s principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Specific legal advice
should be obtained with respect to deletions or modifications, and also
regarding requirements such as written disclosures or waivers.)
§ 11.5.3 The rates and multiples set forth for Additional Services shall be
adjusted in accordance with the normal salary review practices of the Architect.

         
 
       
AIA Document B151™ — 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 09:46:44 on 06/03/2005 under Order No.1000146078_3 which expires on
11/11/2005, and is not for resale.
    14  
User Notes:
    (1812181036)   

 



--------------------------------------------------------------------------------



 



ARTICLE 12 OTHER CONDITIONS OR SERVICES
(Insert descriptions of other services, identify Additional Services included
within Basic Compensation and modifications to the payment and compensation
terms included in this Agreement.)
12.1 STANDARD OF CARE
In providing services under this Agreement, the Standard of Care for the
Architect will be to perform in a manner consistent with that degree of care and
skill ordinarily exercised by members of the same profession currently
practicing under similar circumstances.
Any language, term, or condition of this Agreement to the contrary
notwithstanding, THE ARCHITECT MAKES NO EXPRESS OR IMPLIED WARRANTIES, INCLUDING
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PURPOSE, REGARDING THE
ARCHTECT’S SERVICES, WHICH WARRANTIES ARE EXPRESSLY DISCLAIMED.
12.2 RESPONSIBILITY FOR PRODUCT SUITABILITY
With regard to new equipment, materials, and products (herein called products)
required by the Architect’s construction documents, it is understood the
Architect is relying on stated and implied representations made by
manufacturers, suppliers and installers of such products as being suitably fit
for their intended purposes. The Architect is not responsible for the product’s
failure to perform consistent with those representations.
12.3 NO FIDUCIARY RESPONSIBILITY OF THE ARCHITECT TO THE OWNER
The provisions of this agreement constitute the complete responsibilities and
define the relationship of the Owner and Architect; moreover, nothing herein
establishes a fiduciary responsibility of the Architect to the Owner.
12.4 RESPONSIBILITY FOR CONSTRUCTION COST
For projects on which a General Contractor or Construction Manager is
responsible to furnish pricing during the design and subsequent phases of the
project, the Architect shall have the right to rely on cost information
furnished by the General Contractor or Construction Manager. The Architect shall
assist the Owner in the Owner’s review of the Contractor’s or Construction
Manager’s pricing, but does not accept responsibility for the accuracy of the
Contractor’s or Construction Manager’s estimates or other pricing work in so
doing. Architect reserves the right to request additional compensation on a case
by case basis.
12.5 DESIGN CONTINGENCY
The Owner understands and acknowledges that although the Instruments of Service
shall be prepared within the Standard of Care stated in paragraph 12.1 of this
Agreement, the Contractor may require additional information from the Architect
to clarify and coordinate the design intent shown in the Construction Documents
that result in increases in the Construction Cost.
12.6 LIABILITY APPORTIONED TO COMPENSATION
TO THE FULLEST EXTENT PERMITTED BY LAW, AND NOT WITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT, THE TOTAL LIABILITY, IN THE AGGREGATE, OF THE ARCHITECT AND
THE ARCHITECT’S OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES AND SUBCONSULTANTS, AND
ANY OF THEM, TO THE OWNER AND ANYONE CLAIMING BY OR THROUGH THE OWNER, FOR ANY
AND ALL CLAIMS, LOSSES, COSTS OR DAMAGES, INCLUDING ATTORNEY’S FEES AND COSTS
AND EXPERT-WITNESS FEES AND COSTS OF ANY NATURE WHATSOEVER, OR CLAIMS EXPENSES
RESULTING FROM OR IN ANY WAY RELATED TO AN INDIVIDUAL PROJECT OR THE AGREEMENT
FROM ANY CAUSE OR CAUSES SHALL NOT EXCEED THE TOTAL COMPENSATION RECEIVED BY THE
ARCHITECT UNDER THIS AGREEMENT, FOR THIS PROJECT. IT IS INTENDED THAT THIS
LIMITATION APPLY TO ANY AND ALL LIABILITY OR CAUSE OF ACTION, HOWEVER ALLEGED OR
ARISING, UNLESS OTHERWISE PROHIBITED BY LAW.

         
 
       
AIA Document B151™ — 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 09:46:44 on 06/03/2005 under Order No.1000146078_3 which expires on
11/11/2005, and is not for resale.
    15  
User Notes:
    (1812181036)   

 



--------------------------------------------------------------------------------



 



12.7 STATEMENT OF JURISDICTION
The Texas Board of Architectural Examiners has jurisdiction over complaints
regarding the professional practices of persons registered as architects or
interior designers in Texas. The Board may be contacted: P.O. Box 12337, Austin,
Texas 78711-2337 or 333 Guadalupe, Suite 2-350, Austin, Texas 78701-3942, Phone:
512-305-9000; or www.tbae.state.tx.us.
12.8 REIMBURSABLE EXPENSES
It is mutually agreed that the following flat-rate charges will apply as
in-house project expenses:

     
Photocopies
  $0.50/Copy (BW) $1.00 (Color 8.5x11), $2.00 (Color 11X17)
Blueline Reproduction
  $5.00/Sheet
Mileage to Job Site
  $0.50.5/Mile
CAD Graphics Plotting for Design
  Approximately $15/Sheet for black and white; Approximately $40/Sheet for color
Reviews & Presentations (not for
Construction Drawings)
 
(The exact charge will vary with sheet size and be based on Corgan Associates,
Inc.’s prevailing standard rates)

Sales Taxes will be charged in accordance with state law.
Architects $40,000 reimbursable allowance is a not to exceed lump sum, with the
understanding there will be not additional exposure to Owner and Architect will
capture all savings in full.
12.9 VALUE ENGINEERING
In the event that the Architect is asked to participate in a value engineering
process, including utilizing substitution requests made by the Owner,
Contractor, Owners Consultants, or others, the Owner acknowledges this entails
certain inherit risks. These include, but are not limited to reduced
performance, increased life-cycle costs and coordination impacts pertaining to
other elements of the project, unforeseen code implications, unanticipated
schedule implications, and diminished overall value as a result of the proposing
parties having a vested interest in such recommendations. If the Owner chooses
to accept and/or directs the architect to make revisions to the construction
documents to include value engineering recommendations and/or material
substitution proposals made by others, that in the Architects opinion are not in
the best interests of the project, the Owner agrees to accept these risks in
order to achieve the perceived benefits of reduced construction cost.
Furthermore, the Owner shall release, indemnify, defend and hold harmless the
Architect and its consultants from and against all claims, actions, causes of
action, damage, loss of liability, cost or expense including but not limited to
Attorney fees arising out of or related to such revisions to the construction
documents.
This Agreement entered into as of the day and year first written above.

             
OWNER
      ARCHITECT    
 
           
 
(Signature)
     
 
(Signature)      
Rick White, Sr. Vice-President, Finance
      Matt Mooney, Principal    
 
(Printed name and title)
     
 
(Printed name and title)    

         
 
       
AIA Document B151™ — 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 09:46:44 on 06/03/2005 under Order No.1000146078_3 which expires on
11/11/2005, and is not for resale.
    16  
User Notes:
    (1812181036)   

 